Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 11-16 and 18-24 in the reply filed on 07 March 2022 is acknowledged.  The traversal is on the ground(s) that applicant has deleted the definition of R1 selected from “hydroxyl” in claim 11. The formula defined in claim 11 no longer contains the same compounds disclosed in Liao.  
	In view of Applicant’s amendment to claim 11 and remarks the restriction is withdrawn. Group II, claims 25-30 are rejoined with group I and examined on the merits. Claim 17 has been canceled. Claims 11-16 and 18-30 are pending.

Priority
This application is a 371 of PCT/CN2019/095992 filed 07/15/2019. This application claims foreign priority to CHINA 201810497184.5 filed 05/15/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. However, an English translation of the foreign priority document has not been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18-22 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation non-glucose pyranosyl for R1, and the claim also recites a structural formula as an alternative for R1 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 18-22 recite the limitation "said glycosyl" in claims 12-16 respectively.  There is insufficient antecedent basis for this limitation in the claims. It is not clear if applicant intends the glycosyl is for R4-R7 or only for R5 and R7 in claim 11.
Claims 25-30 recite an application of the panaxadiol glycoside derivative or a salt thereof in the preparation of a drug for treating/preventing asthma and COPD. It is unclear if applicant intends a method preparation of a drug or a method of treating/preventing asthma and COPD using the drug. Moreover, just reciting drug renders it unclear if a drug derived from the claimed glycosides or if the compounds of formula(I) are used as the drug. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 23 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites R1 represents hydroxyl. However, in parent claim 11, hydroxyl for R1 has been deleted.
Claim 23 recites structural formulas 1B-2 (formula in first row on the right) and IIIA (formula in row five, third formula from left), both of which lack a double bond on the alkyl group on the five membered ring. According to independent claim 11, the same alkyl group has a double bond. 
Therefore, claims 14 and 23 are not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant is also requested to check all the formulas recited in claim 23 since in some formulas the bodn lines are thin and it is not clear if there is a bond or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15, 16, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al (Bioorganic & Medicinal Chemistry Letters, January 1, 2019, 29, 51-55; cited in IDS filed 05/14/2020).
Ren et al teaches compounds having structural formula T1, T4-T7, T8, T10, T11 and T13 (page 52, Fig. 2; page 53, Scheme 2; page 54, Scheme 3). The above compounds of Ren et al meet the structural limitations of claims 11, 12, 13, 15, 16 and 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (Bioorganic & Medicinal Chemistry Letters, January 1, 2019, 29, 51-55; cited in IDS filed 05/14/2020).
The teachings of Ren et al are set forth above. Ren does not teach some of the substitutions recited in claim 11, except for cyano, some of the sugar moieties in claim 16, the limitations of claims 18-22, some of the compounds in claim 23 and pharmaceutical composition as in claim 24. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the compounds or their salts as in instant claims 11-16 and 18-23 and the pharmaceutical composition as in claim 24 in view of the teachings of Ren et al.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since Ren et al teaches compounds having the claimed substitutions (except for cyano). Thus, one of ordinary skill in the art would find it obvious to make the claimed compositions having the various substitutions as in the instant claims and their pharmaceutical compositions (as in claim 24) since Ren et al teaches that some of the compounds are active against IgE for the treatment of asthma (Ren, page 54, right col, last para). The artisan would be motivated to make the claimed compounds as analogs in order to look for compounds that have enhanced activity against IgE for the treatment of asthma.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.

Conclusion
1. Pending claims 11-16 and 18-30 are rejected.
2. Claims 1-10 and 17 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623